422 Pa. 488 (1966)
Lynch
v.
Metropolitan Life Insurance Company, Appellant.
Supreme Court of Pennsylvania.
Argued May 4, 1966.
September 27, 1966.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Arthur W. Leibold, Jr., with him Barton J. Winokur, Owen B. Rhoads, and Dechert, Price & Rhoads, for appellant.
Tom P. Monteverde, with him Charles W. Woolever, and Schnader, Harrison, Segal & Lewis, for appellee.
OPINION BY MR. JUSTICE JONES, September 27, 1966:
Subsequent to a jury verdict in favor of Averlean Lynch against Metropolitan Life Insurance Company (Metropolitan) in an assumpsit action in the Court of Common Pleas No. 7 of Philadelphia County, Metropolitan filed motions for judgment n.o.v. or, in the alternative, a new trial. On November 8, 1965, the court below entered an order dismissing Metropolitan's motions. From that order the instant appeal was taken.
*489 No judgment on the verdict has ever been entered.[1] In the absence of such judgment no appeal lies. In Menyo v. Sphar, 409 Pa. 223, 224 (footnote), 186 A.2d 9, we recently said: "Too many members of the Bar mistakenly believe that the appeal is from an Order which dismissed their motion for a new trial, instead of from a judgment which was entered on the verdict: [citing authorities]." See also: Denmon v. Rhodes, 416 Pa. 568, 569, 207 A.2d 860; Gelzhiser v. Fisher, 418 Pa. 88, 208 A.2d 836.
The instant appeal, being premature, must be quashed.
NOTES
[1]  The stipulation entered into between the parties' counsel and approved by the court below as to the amount of the verdict and the interest thereon cannot be construed to take the place of a judgment entered on the verdict.